Having considered the parties' arguments, we conclude that
                our intervention is unwarranted at this time.     Id. Thus, while we deny
                petitioner's writ petition, this order should not be construed as precluding
                petitioner from arguing in district court whether real party in interest's
                new complaint was procedurally proper under NRCP 15(d) and NRCP
                25(c).
                              It is so ORDERED.




                Pickering




                cc:      Hon. Nancy L. Allf, District Judge
                         Karl J. Andersen
                         Smith Larsen & Wixom
                         Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA
                                                        2
(0) 1.947A